UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   30April2014 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CRH plc 30th April 2014 Notification of change in Director's details Mr. Ernst Bärtschi was appointed as Chairman of the Board of Directors of Conzzeta AG on 29th April 2014. This disclosure by CRH plc is made to comply with paragraph 9.6.14 of the Listing Rules. Enquiries: Contact Neil Colgan Company Secretary Tel: 00 3 CRH public limited company (Registrant) Date:30 April 2014 By:/s/Maeve Carton M. Carton Finance Director
